Citation Nr: 0126367	
Decision Date: 11/14/01    Archive Date: 11/20/01

DOCKET NO.  00-04 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The appellant served on active duty from May 1987 to May 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Service connection for hypertension was denied in a May 
1994 rating decision.  The appellant did not perfect an 
appeal from that rating decision.

2.  The evidence submitted in support of the petition cures 
an evidentiary defect that existed at the time of the prior 
final rating decision, that is, competent evidence of 
hypertension has been presented.

3.  Service connection for back strain was denied in a May 
1994 rating decision.  The appellant did not perfect an 
appeal from that rating decision.

4.  The evidence submitted in support of the petition to 
reopen the claim for service connection for lumbosacral 
strain is cumulative of that which was previously considered 
by the RO in May 1994.

5.  Competent evidence that attributes hypertension to 
service has not been presented.  Hypertension was not 
manifest to a compensable degree within one year after 
separation from service.


CONCLUSIONS OF LAW

1.  The May 1994 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for hypertension has been received.  38 U.S.C.A. §§ 5108, 
7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 20.201, 
20.302, 20.1103 (2001).

2.  The May 1994 rating decision is final.  New and material 
evidence sufficient to reopen a claim for service connection 
for lumbosacral strain has not been received.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 1991); 38 C.F.R. §§ 3.156, 20.200, 
20.201, 20.302, 20.1103 (2001).

3.  Hypertension was not incurred in or aggravated during the 
appellant's active service and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107(a) (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence.

Service connection for hypertension and for low back strain 
was denied in a May 1994 rating decision.  The appellant was 
so notified and did not appeal.  A determination on a claim 
by the agency of original jurisdiction of which the claimant 
is properly notified is final if an appeal is not perfected 
as prescribed.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.1103 (2001). 

However, the claim may be reopened upon submission of new 
and material evidence.  When faced with a petition to reopen 
a previously and finally disallowed claim, the Board must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156 (a) (2001).  New 
and material evidence means evidence not previously 
submitted to the agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration.  It is neither cumulative nor redundant and 
by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the 
claim.  The Board may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist 
under 38 U.S.C.A. § 5107 (b) has been fulfilled.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Board notes that there have been changes to the 
regulations regarding of new and material evidence contained 
in 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R § 3.156(a)), but these are effective prospectively 
for claims filed on or after August 29, 2001, and are 
therefore not applicable in this case.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

The instant appeal stems from an August 1999 rating decision 
that denied service connection for hypertension and back 
strain.  In March 2001 the Board remanded the appeal in order 
for the RO to consider the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), and 
to determine whether the appellant had submitted new and 
material evidence sufficient to reopen the claims for service 
connection.  In compliance with the Board's instructions, the 
RO issued a letter in April 2001 that notified the appellant 
of the provisions of the VCAA and also developed additional 
clinical records identified by the appellant.  A Supplemental 
Statement of the Case was issued in June 2001 that found that 
although the evidence submitted since the May 1994 was new, 
it was not material since it was cumulative of that which was 
before the RO in May 1994.  As we hold that the RO has fully 
complied with the Remand instructions, the Board may proceed 
with a de novo determination of whether new and material 
evidence has been submitted.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The Board finds that the duty imposed by the VCAA with regard 
to previously denied claims has been fulfilled.  Although VA 
is obligated to advise a claimant of the kind of evidence 
needed to reopen a previously denied claim, see Graves v. 
Brown, 8 Vet. App. 522 (1996), this obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  Here, the RO adequately 
fulfilled its obligation with the issuance of the many rating 
decisions and the Statement of the Case and Supplemental 
Statement of the Case which provided the law and regulations 
pertaining to new and material evidence.  In October 1998 he 
was advised of what new and material evidence was sufficient 
to reopen his claim.  Therefore, the appellant has been 
notified of the evidence needed to reopen his claims.  In 
April 2001, the appellant was advised by letter of the 
passage of the VCAA, and told of the types of evidence 
necessary to establish service connection.  The appellant 
thereafter submitted additional clinical evidence and 
statements in support of the claims.  In this respect, it is 
not shown that the appellant has since put VA on notice of 
the existence of any specific, particular piece of evidence 
that, if submitted, could reopen his claim on the basis of 
new and material evidence, notwithstanding the fact that he 
has been provided opportunities to do the same.  Thus, no 
additional development action is warranted.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

The evidence before the RO at the time of the May 1994 rating 
decision consisted of the following:

The appellant claimed entitlement to service connection for 
hypertension and back strain, alleging that he had both 
conditions while serving on active duty.

Service medical records reflected a normal evaluation of the 
heart, spine and musculoskeletal system at entry into service 
in April 1987.  His blood pressure was 130/90.  Inservice 
blood pressure readings were as follows: September 1987- 
110/80; October 1987- 122/67, 118/76; May 1988- 120/70; July 
1988- 120/92; December 1988- 134/82; April 1990- 140/90; May 
1991- 130/66; August 1991- 120/80; September 1991- 110/70.  
In a September 1991 report of medical history, he denied 
recurrent back pain and did not know if he had high or low 
blood pressure.  

In April 1990, he complained of low back pain for 5 days 
after playing basketball and a low back muscle spasm was 
assessed.  In April 1992, he complained that his back hurt 
when he ran or played basketball.  Muscle strain was 
assessed.  His separation examination in May 1992 documented 
a normal evaluation of the heart, spine and musculoskeletal 
system.  His blood pressure reading was 130/86.  The 
appellant denied recurrent back pain and reported a history 
of high blood pressure off and on.

Records from the Vaughn Regional Medical Center in July 1992 
documented a complaint of chronic back problems since 
service.  Lumbar strain was diagnosed.  

A VA Medical Center record from April 1993 documented a 
complaint of low back pain.  No spine deformity was noted, 
and reflex examination was normal.  Low back pain was 
diagnosed.  His blood pressure was 146/72.

On VA examination in August 1993, the appellant reported low 
back pain and a history of elevated blood pressure readings 
in the past.  He was on no medications for his blood 
pressure.  Blood pressure readings were 148/78 and 144/85.  
The back was grossly normal without vertebral spine 
deformity.  He had flexion to 90 degrees, extension to 10 
degrees and rotation to 30 degrees with pain.  He exhibited 
lateral flexion to 30 degrees without pain.  The paraspinal 
muscles were normal without spasm or tenderness.  X-ray 
examination of the lumbosacral spine was normal.  Low back 
pain was diagnosed.  Hypertension was not diagnosed.

Service connection for hypertension and for back strain was 
denied by the RO in May 1994 on the basis that hypertension 
was not diagnosed in service or post-service and because 
chronic back disability was not shown in service.  In August 
1998, the appellant attempted to reopen the claim without 
submitting any additional evidence.  The RO advised the 
appellant in an October 1998 letter of the evidence necessary 
to reopen a previously denied claim.

The evidence submitted since the May 1994 rating decision 
consisted of the following:

The appellant submitted a claim in October 1998 alleging the 
onset of high blood pressure in 1992 and back problems since 
1990.

The records associated with a Persian Gulf Registry 
examination conducted in May 1993 were submitted.  A systems 
review documented the appellant's complaint of low back pain 
since October 1992 with no known injury, and a report that X-
ray examination in April 1993 had been normal.  Hypertension 
had been noted but the appellant was not on and had not been 
on medication for it.

The private medical records from Ernest I. Okeke, M. D. were 
submitted.  In an undated report of medical history, the 
appellant reported that he was taking medication for his 
back.  Blood pressures were recorded during treatment for 
various complaints.  In June 1993 his blood pressure was 
144/80.  In September 1993 his blood pressure was 120/80, and 
in December 1993 his blood pressure was 130/90.  In September 
1994 his blood pressure was 120/74.

VA Medical Center records included a September 1993 diagnosis 
of rule-out hypertension and a history of low back pain.  His 
blood pressure was 155/100 and he had been borderline 
previously.  He had no back pain recently.  A blood pressure 
check was ordered.  In October 1993, his blood pressure was 
148/87 and he received hypertension instructions.  In April 
1994 he was seen for low back pain.  No deformity or 
tenderness was noted in the spine on examination and sciatic 
stretch was within normal limits.  X-rays were normal.  

A work physical was conducted in July 1994.  His blood 
pressure was 120/84 and his spine was normal.  Dr. Okeke 
stated that the physical examination was normal.

The appellant was hospitalized in August 1994 for evaluation 
of possible acute pancreatitis.  He had hypertension but was 
not on any medication.  He was working at the post office and 
was taking medication for back pain.  No scoliosis of the 
spine was noted on examination.  In May 1995 he was 
experiencing back pain after an automobile accident that 
month.  His back was tender in the lumbar area.  Blood 
pressure was 145/72.  Back strain was later diagnosed.  In 
August 1995 his blood pressure was 133/61.  In December 1995 
his back pain had resolved and he requested a return to work 
slip.  

The appellant was hospitalized in April 1996 for acute 
pancreatitis and hypertension was listed as a discharge 
diagnosis.  Prior to that admission, multiple elevated blood 
pressures were noted from emergency room visits, although the 
appellant had remained untreated for hypertension.  
Pharmacological treatment was instituted.  The remainder of 
the VA Medical Center records list hypertension as an ongoing 
diagnosis.  He was hospitalized in July 1996 for acute 
pancreatitis.  No back disability was noted.  Dr. Okeke's 
records from September 1996 documented that during evaluation 
for severe abdominal pain, his blood pressure was 160/90.

During hospitalizations in October 1997, July 1998, and 
August 1998 for treatment of abdominal complaints, neither 
hypertension nor a back disability was indicated as a 
diagnosis at discharge.

The appellant testified before the RO in March 2000.  He 
testified that he was diagnosed with hypertension towards the 
end of his active service.  He was not treated for his 
condition until about 1993 or 1994 at the VA Medical Center, 
and he had continuously gotten treatment since that time.  VA 
doctors had told him that since he had high blood pressure in 
service, that it could have been the onset of his high blood 
pressure.  He injured his back in service lifting heavy 
artillery rounds.  He got medication for it and was put on 
light duty during service.  He still had back pain and had 
trouble lifting, standing or walking due to the pain.  He was 
relieved from his job at the post office in about 1996 
because he was going to the hospital so much for his back 
pain.

A VA examination was conducted in August 2000.  The appellant 
reported that he was first told in 1990 that he had high 
blood pressure.  He had been taking medication for 
hypertension since 1993.  He has had two strokes.  
Musculoskeletal examination was normal except for left-sided 
weakness as a residual of his strokes.  Hypertension was 
diagnosed.

VA Medical Center records for hospitalizations in March 1999, 
May 1999, October 1999, September 2000, March 2001 listed 
hypertension as a discharge diagnosis.  No back disability is 
identified in these records.


-Hypertension.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial.  Service connection for 
hypertension was denied in May 1994 on the basis that 
hypertension was not diagnosed in service and current 
disability for hypertension was not shown.

The evidence submitted in support of the petition to reopen 
the claim cures an evidentiary defect that existed at the 
time of the May 1994 rating decision, that is, current 
disability for hypertension has been shown.  Accordingly, the 
Board finds that new and material evidence has been submitted 
to reopen the claim.

-Lumbosacral strain.

In determining whether the appellant has submitted new and 
material evidence, the Board must consider the basis of and 
the reasons for the prior denial.  At the time of the May 
1994 rating decision, service connection for a back 
disability was denied because although there were complaints 
of low back pain and muscle strain in service, a chronic back 
disability was not identified during service or at separation 
from service.  In other words, the RO had determined that any 
back complaints in service were acute and resolved without 
residual disability.  Post-service records and VA examination 
had revealed no back abnormalities and only the 
complaint/diagnosis of low back pain.

The evidence submitted in support of the petition to reopen 
the claim fails to cure the evidentiary defects that existed 
at the time of the May 1994 rating decision.  None of the 
evidence rebuts or addresses the RO's determination that the 
inservice back complaints were acute and resolved.  The 
additional medical evidence contains some post-service 
complaints of chronic back pain, but no current back 
disability has been identified with the exception of a back 
strain after a May 1995 automobile accident which resolved by 
December 1995.  Without a factual finding of a medical nexus 
between the pain and an inservice disease or injury, service 
connection was not warranted.  Pain cannot be compensable 
without proof of an inservice disease or injury to which the 
current pain can be connected by medical evidence.  Sanchez-
Benitez v. Principi, No. 00-7099 (Fed. Cir. Aug. 3, 2001).  
The evidence submitted in support of the petition to reopen 
the claim for service connection for a low back disability 
merely confirms that which was known at the time of the May 
1994 rating decision, that is, complaints of low back pain in 
service with no back disability identified at separation and 
post-service complaints of low back pain without identified 
disability.  The mere confirming of a previously known fact 
is cumulative and therefore not new and material.  Sagainza 
v. Derwinski, 1 Vet. App. 575, 579 (1991); Godwin v. 
Derwinski, 1 Vet. App. 419, 424 (1991).  Accordingly, the 
petition to reopen the claim for service connection for a low 
back disability is denied.


Service connection for hypertension.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
or disease.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2001).

Service connection for cardiovascular-renal disease including 
hypertension is warranted when the disease is manifested to a 
compensable degree within one year following service.  38 
U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309(a) (2001).

The appellant did not serve in combat, therefore the 
provisions of 38 U.S.C.A. § 1154 (West 1991) do not apply.

As previously stated, we hold that the duty to assist the 
appellant pursuant to the VCAA has been met.  The duty to 
notify the appellant and his representative of any 
information and evidence needed to substantiate and complete 
a claim have been met by virtue of the multiple rating 
decisions, Statement of the Case, Supplemental Statement of 
the Case and VCAA notification letter issued during the 
pendency of this appeal.  38 U.S.C.A. §§ 5102, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159(b)).  The duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim has been met in that all relevant evidence identified 
by the appellant has been obtained.  38 U.S.C.A. § 5103A 
(West Supp. 2001); 66 Fed. Reg. 45620-45632 (August 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).  A transcript of 
the RO hearing conducted in March 2000 has been made part of 
the record.  The appellant was afforded a VA examination in 
April 1993 that specifically addressed the question of 
service connection for hypertension by determining shortly 
after service whether the appellant had hypertension.  38 
U.S.C.A. § 5103A (West Supp. 2001); 66 Fed. Reg. 45620-45632 
(August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(4)).

Service connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the inservice disease or injury and the current 
disability as provided by competent medical evidence.  Cohen 
v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. Brown, 7 
Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996) (table); see also 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303 (1998); Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).  Establishing direct service connection 
for a disability that was not clearly present in service 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
Cuevas v. Principi, 3 Vet. App. 542 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992). 

Moreover, establishing service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service.  It requires 
evidence relevant to the requirements for service connection 
cited above.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); 
see also Murphy, 1 Vet. App. at 81.  The kind of evidence 
needed to prove a claim depends upon the types of issues 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  For some factual issues, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Evidence of inservice disease has not been presented.  The 
service medical records established an elevated blood 
pressure reading at the time of induction into service and on 
two other occasions during service, however these readings 
were not significantly different than the reading at the time 
of induction.  On nine other occasions when blood pressure 
was reported, the readings were not elevated. 

Hypertension was not manifest to a compensable degree within 
one year after the appellant's separation from active service 
in May 1992.  Hypertension was not manifest in 1993 private 
medical records or on VA examination in August 1993.  We have 
considered the statement in the May 1993 Persian Gulf 
Registry systems review document that hypertension had been 
noted, however as all the entries in the document are clearly 
appellant-reported history.  The statement does not amount to 
a manifestation of hypertension within the year after 
separation from service.  Importantly, it is not evidence 
that hypertension was manifest to a compensable degree.  
Hypertension was first listed as a rule-out diagnosis in 
September 1993, and this was more than one year after 
separation from service.  Treatment in the form of 
medication, which would entail a compensable degree of 
hypertension, was not instituted until 1996, which was more 
than one year after separation from service.

Furthermore, no competent medical opinion has linked the 
post-service development of hypertension to service or any 
inservice elevated blood pressure readings.  The only such 
opinion has been that of the appellant.  Lay testimony is 
competent only when it regards features or symptoms of 
injury or illness, but may not be relied upon for 
establishing a medical diagnosis, be that a current 
diagnosis or one linking a current disability to service.  
Layno v. Brown, 6 Vet. App. 465. 469-70 (1994).  The 
appellant lacks the medical training and expertise to offer 
the competent evidence necessary to link post-service 
hypertension to any inservice findings.  We have also 
considered the appellant's testimony that many VA doctors 
have told him that blood pressure readings in service were 
connected to post-service hypertension, however any 
statement of the appellant as to what a doctor told him is 
insufficient to establish a medical nexus.  The connection 
between what a physician said and the layman's account of 
what he purportedly said, filtered as it was through a 
layman's sensibilities, is simply too attenuated and 
inherently unreliable to constitute medical evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995), Marciniak v. 
Brown, 10 Vet. App. 198 (1997).  Accordingly, the 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert 
v. Derwinski, 1 Vet. App. 49 53 (1990).



ORDER

The petition to reopen the claim for service connection for 
hypertension is granted.  The petition to reopen the claim 
for service connection for a low back disability is denied.  
Service connection for hypertension is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 



